Per Curiam.

The slanderous intent and application . of the words charged, must be considered as established by the verdict. Here was a colloquium laid, which was sufficient to give application to the slander. It is averred that the defendant was discoursing concerning the plaintiff, as a justice, and that the words were spoken of him in relation to his office as a justice, and it was a question of evidence, whether the words so spoken of the plaintiff had an innocent or a slanderous and malí*361cious meaning. The innuendo cannot supply the place of a colic qu~urn, but here there was the competent colicquluni to give point and application to the words, if spoken, as the juiy nnist have found them to have been spoken, with a scandalous and malicious intent~
Ihe motion is, therefore, denied.